
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.18


Amendment No. 3

To the A330 Purchase Agreement

Dated as of December 21, 2000

Between

AVSA, S.A.R.L.

And

NORTHWEST AIRLINES, INC.


        This Amendment No. 3 (hereinafter referred to as the "Amendment") is
entered into as of April 30, 2003, between AVSA, S.A.R.L., a société à
responsabilité limitée organized and existing under the laws of the Republic of
France, having its registered office located at 2, Rond-Point Maurice Bellonte,
31700 Blagnac, France (hereinafter referred to as the "Seller"), and NORTHWEST
AIRLINES, INC., a corporation organized and existing under the laws of the State
of Minnesota, United States of America, having its principal corporate offices
located at 2700 Lone Oak Parkway, Eagan, Minnesota 55121, USA (hereinafter
referred to as the "Buyer").

WITNESSETH

        WHEREAS, the Buyer and the Seller entered into an A330 Purchase
Agreement, dated as of December 21, 2000, relating to the sale by the Seller and
the purchase by the Buyer of certain Airbus Industrie A330-300 aircraft (the
"Aircraft") which, together with all Exhibits, Appendices and Letter Agreements
attached thereto, and as amended by Amendment No.1 dated as of December 21, 2000
and Amendment No. 2 dated as of December 20, 2002 thereto is hereinafter called
the "Agreement."

        WHEREAS, the Seller and the Buyer have agreed to certain changes in the
delivery schedule of the Firm Aircraft.

        WHEREAS, capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement. The terms "herein,"
"hereof" and "hereunder" and words of similar import refer to this Amendment.
Both parties agree that this Amendment shall constitute an integral,
nonseverable part of the Agreement and be governed by its provisions, except
that if the Agreement and this Amendment have specific provisions that are
inconsistent, the specific provisions contained in this Amendment shall govern.

        NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

1

--------------------------------------------------------------------------------

1.     RESCHEDULING

The Buyer and the Seller have agreed to reschedule certain firmly ordered
Aircraft as follows:

CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. Firmly
Ordered Aircraft in Amendment No. 2 to the Agreement   CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. Firmly Ordered Aircraft in
this Amendment
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2004 (No.
11)
 
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2004 (No.
11)
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2004 (No.
12)
 
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. 2004 (No.
12)


2.     DELIVERY

As a consequence of Paragraph 1 above, the delivery schedule in Subclause 9.1 of
the Agreement, as amended, will be further amended to include the text in the
following quoted provisions:

        QUOTE

Firmly Ordered Aircraft No./Type


--------------------------------------------------------------------------------

  Month/Year of Delivery

--------------------------------------------------------------------------------

1/   CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   03   13/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   05 2/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL   03   14/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   05

2

--------------------------------------------------------------------------------

    TREATMENT                 3/   CONFIDENTIAL MATERIAL   03   15/  
CONFIDENTIAL MATERIAL   05     OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT        
  OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT     4/   CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   03   16/   CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   05 5/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   03   17/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   05 6/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   04   18/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   05 7/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   04   19/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   06 8/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   04   20/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   06 9/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT   04   21/   CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST   07


3

--------------------------------------------------------------------------------

    TO A REQUEST FOR CONFIDENTIAL TREATMENT           FOR CONFIDENTIAL TREATMENT
    10/   CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   04  
22/   CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   07 11/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   04   23/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   08 12/  
CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   04   24/
  CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT   08

3.     EFFECT OF THE AMENDMENT

The provisions of this Amendment are binding on both parties upon execution
hereof. The Agreement will be deemed amended to the extent herein provided, and,
except as specifically amended hereby, will continue in full force and effect in
accordance with its original terms. This Amendment supersedes any previous
understandings, commitments, or representations whatsoever, whether oral or
written, related to the subject matter of this Amendment.

Both parties agree that this Amendment will constitute an integral, nonseverable
part of said Agreement, that the provisions of said Agreement are hereby
incorporated herein by reference, and that this Amendment will be governed by
the provisions of said Agreement, except that if the Agreement and this
Amendment have specific provisions that are inconsistent, the specific
provisions contained in this Amendment will govern.

4.     CONFIDENTIALITY

This Amendment is subject to the confidentiality provisions set forth in
Subclause 22.4 of the Agreement.

If the foregoing correctly sets forth our understanding, please indicate your
acceptance by signing in the space provide below.

4

--------------------------------------------------------------------------------

Accepted and Agreed,
NORTHWEST AIRLINES, INC.   Very truly yours,
AVSA, S.A.R.L.
 
 
 
 
 
By:
/s/  GREGORY A. MAY      

--------------------------------------------------------------------------------

Gregory A. May
Vice President—Purchasing & Aircraft Acquisitions
 
By:
/s/  MARIE-PIERRE MERLE-BERAL      

--------------------------------------------------------------------------------

Marie-Pierre Merle-Beral
Chief Executive Officer

5

--------------------------------------------------------------------------------



QuickLinks


Amendment No. 3 To the A330 Purchase Agreement Dated as of December 21, 2000
Between AVSA, S.A.R.L. And NORTHWEST AIRLINES, INC.
